DETAILED DESCRIPTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 and applicant’s timely traverse of the restriction (election) requirement in the reply filed on 09/09/2022 are acknowledged. Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. The election has been made with traverse, however Applicant has not submitted any arguments relating to the traversal. Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because the reference direction (e.g., top, side, front, rear) for Figs. 1, 5, and 6 is not easily discerned. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality:
Paragraph 0046, Line 15 reference character description: Reference Character 5 is described as a “wheel adapter” in Paragraph 0046 but is described as a “set of first screw” in Paragraph 0041.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20190070944 A1) in view of Heth (US 2693393 A). Regarding Claim 1, Soto teaches the first two elements of the claim, hereinafter (1a) and (1b) respectively, but does not teach the third element, hereinafter (1c). Heth teaches (1c). Soto teaches
(1a), an axle subassembly of a trailer of a vehicle, comprising: a rotatably supported shaft (Soto Claim 11: “…at least one drive axle for the multi-axle vehicle, the at least one drive axle being operatively coupled to the generator and electrical motor, wherein the generator and electrical motor is used to rotate the at least one drive axle.”; Claim 12: “…the multi-axle vehicle is a tractor trailer.”; Paragraph 0026: “…the present invention further comprises at least one vehicle-storage unit and a secondary battery bank. The at least one vehicle-storage unit is an ancillary portion of a vehicle that is detachably connected to the vehicle-drive unit and is used to store cargo. For example, the at least one vehicle-storage unit 5 is able to function as the trailer of a semi-trailer truck…”).
(1b), an electric drive/generator unit switchable from a first state for driving the shaft and a second state for generating electricity from rotational movement of the shaft (Soto Paragraph 0010: “...the generator and electrical motor is used to rotate the at least one drive axle.”; Paragraph 0009: “...rotation of the wheel axle induces a current in the field winding; and at least one vehicle mount on an exterior of the main axle subassembly, the at least one vehicle mount configured for coupling to the vehicle.”).
As indicated above, Soto does not teach (1c). Heth teaches
(1c), a wheel bearing having an outer ring, wherein, the outer ring includes a first number of first attachment bores disposed along a first circle and a second number of second attachment bores disposed along a second circle, the first circle having a larger radius than the second circle, the plurality of second attachment bores are configured for forming a mechanical connection between the outer ring and the shaft (Heth Figs. 1, 2, and 3 below; Heth Paragraph 10: “…an axle construction embodying the present invention is shown comprising an axle housing 10…which is adapted to receive and enclose an axle shaft 11. The axle shaft 11 is coaxially rotatably supported in housing 10 by antifriction bearings.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Heth

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Heth

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Heth
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer axle subassembly of Soto to provide an outer ring, attachment bores, and a mechanical connection  as taught by Heth. As such, “the bearings may be assembled from the outer and inner ends of hub” as recognized by Heth (Paragraph 18). While Heth does not explicitly indicate the nature of the connection between the bearing and the outer ring, Figs. 2 and 3, above, indicate that the bearing and the ring are essentially a single component of the axle subassembly. It should be noted that applying a known technique (e.g., combining two components in order to form one item) to a known device, method, or product ready for improvement to yield predictable results is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Regarding Claim 2, Soto teaches an axle subassembly of a trailer but does not teach bore quantity differences. Heth teaches that the first number is larger than the second number and/or a diameter of each of the first attachment bores is respectively larger than a diameter of each of the second attachment bores (Heth Fig. 1, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer axle subassembly of Soto to feature the bore arrangement as taught by Heth. While Heth does not explicitly indicate the nature of the difference between bore and fastener quantities, a person having ordinary skill in the art would recognize that implementing a greater number of first attachment fasteners would yield lower individual fastener shear stress in the first attachment bores than that which would be present in the second attachment bores. It should be noted that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
Regarding Claim 18, Soto teaches an axle subassembly of a trailer but does not teach an outer ring. Heth teaches that the outer ring is mechanically connected to the shaft by a plurality of first fasteners in the second attachment bores. See rejection for (1c), above.
Claims 3, 5-7, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20190070944 A1) in view of Heth (US 2693393 A). Regarding Claim 3, Soto teaches the first and third-sixth elements of the claim, hereinafter (3a), (3c), (3d), (3e), and (3f) respectively, but does not teach the second element, hereinafter (3b). Heth teaches (3b). Soto teaches
(3a), an axle subassembly of a trailer of a vehicle, comprising: a shaft. See rejection for (1a), above.
(3c) an electric drive/generator connected to the shaft (Paragraph 0010: “In another embodiment...the generator and electrical motor is used to rotate the at least one drive axle.”).
(3d), that the electric drive/generator is shiftable between a first state in which the electric drive/generator is configured to generate electricity from a rotation of the shaft. See rejection for (1b), above.
(3e), a second state in which the electric drive/generator is configured to drive the shaft. See rejection for (1b), above.
(3f), a controller configured to shift the electric drive/generator unit between the first state and the second state (Soto Paragraph 0021: “Using an onboard computer, the present invention is able to determine when sufficient power is being produced. The present invention then switches off the IC generator and relies on electric power alone. The power stored in the battery bank is used to power the electric motor and any other vehicle systems, such as lights, air conditioners, radios, and the like.”).
As indicated above, Soto does not teach (3b). Heth teaches a wheel bearing including an outer ring, the outer ring being mechanically connected to the shaft. See rejection for (1c), above.
Regarding Claim 5, Soto teaches a battery for storing electricity generated by the electric drive/generator (Soto Paragraph 0010: “…a system for providing generation of electrical energy in a multi-axle vehicle, comprising...a battery bank conductively coupled with the main axle subassembly such that electrical current produced by the main axle subassembly charges batteries in the battery bank…”).
Regarding Claim 6, Soto teaches that the controller is configured to receive at least one input indicative of at least one condition of the trailer and/or the vehicle and to shift the electric drive/generator into the first state and into the second state based on a value of the at least one condition (Paragraph 0007: “Using an onboard computer, the present invention is able to determine when sufficient power is being produced. The present invention then switches off the IC generator and relies on electric power alone.”).
Regarding Claim 7, Soto teaches that the at least one condition comprises a first condition and a second condition (Soto Paragraph 0007: “Using an onboard computer, the present invention is able to determine when sufficient power is being produced. The present invention then switches off the IC generator and relies on electric power alone.”).
Regarding Claim 12, Soto teaches a trailer body (Soto Paragraph 0026: “The at least one vehicle-storage unit is an ancillary portion of a vehicle that is detachably connected to the vehicle-drive unit and is used to store cargo. For example, the at least one vehicle-storage unit is able to function as the trailer of a semi-trailer truck or one or more of the cars on a train.”).
Regarding Claim 19, Soto teaches an axle subassembly of a trailer but does not teach bores, circles, and a mechanical connection. Heth teaches that the outer ring includes a first number of first attachment bores disposed along a first circle and a second number of second attachment bores disposed along a second circle, the first circle having a larger radius than the second circle, and the plurality of second attachment bores are configured for forming a mechanical connection between the outer ring and the shaft. See rejection for (1c), above.
Regarding Claim 20, Soto teaches an axle subassembly of a trailer but does not teach attachment bore quantity. Heth teaches that the first number is larger than the second number and/or a diameter of each of the first attachment bores is respectively larger than a diameter of each of the second attachment bores. See rejection for Claim 2, above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20190070944 A1) in view of Heth (US 2693393 A) and further in view of Knoch et al. (CN 111907261 A) (hereinafter “Knoch”). Regarding Claim 4, the combination of Soto and Heth teaches an axle subassembly with an electric drive/generator but does not teach a constant velocity joint, articulated shaft, coupling, or transmission. Knoch teaches that the electric drive/generator is connected to the shaft via a constant velocity joint or an articulated shaft, and via a coupling and via a transmission (Knoch “Contents of the Invention” Paragraph 9: “The invention further relates to a wheel shaft subassembly of trailer of vehicle, the wheel shaft subassembly comprises: a wheel bearing, comprising an outer ring; shaft; a shaft coupling; a constant velocity joint or a hinge shaft; a transmission; an electric drive/generator unit selectively used for driving the shaft or for generating electric power from the rotary motion of the shaft; and a control device for controlling the electric drive/generator unit. The shaft is mechanically connected to the outer ring and can pass through the shaft coupling through the electric driving/generator unit; the constant speed joint or the hinge shaft and the transmission are driven.”; “Specific Implementation Examples” Paragraph 5: “The constant velocity joint is mechanically connected to the transmission…The transmission is further mechanically connected to the electric drive/generator unit and controlled by the control device.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer axle subassembly of the combination of Soto and Heth to include a constant velocity joint and transmission as taught by Knoch. While Knoch does not explicitly indicate the respective functions of the constant velocity joint and transmission, the use of these components and their respective functions are well known in the art. It should be noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 20190070944 A1) in view of Heth (US 2693393 A) and further in view of Wahlmueller et al. (DE 102017110520 A1). Regarding Claim 8, the combination of Soto and Heth teaches an axle subassembly with a first condition but does not teach conditions of force at the coupling of the trailer and vehicle or alignment of the trailer and vehicle. Wahlmueller teaches that the first condition comprises a force at a coupling of the trailer and the vehicle and the second condition comprises an angle between a longitudinal axis of the trailer and a direction of travel of the vehicle being less than a predetermined value (Wahlmueller Abstract: “According to one embodiment, the trailer has at least one sensor which is designed to measure, directly or indirectly, a force acting on the trailer. "; “Detailed Description” Paragraph 7: “The forward direction of the tractor consequently does not correspond, in every driving condition of the semitrailer, to the forward direction of the semi-trailer. Especially in cornering of the semitrailer, as the forward direction v of the tractor differs from the forward direction of the semi-trailer.”; Paragraph 11: “The sensor or the sensors can be on the kingpin or be mounted in the vicinity and be mechanically connected to the kingpin. The sensors may be designed to measure those forces that act on the kingpin while driving the semi-trailer. Based on the measured forces, a driving condition of the semitrailer be determined. It can be determined, for example, whether the semitrailer when driving straight or in cornering”; Paragraph 23: “…the control unit determines that the semitrailer is in cornering, and can control the electric motor from the control unit so that it is operated…regardless of the acceleration in the longitudinal direction.”; Paragraph 30: “In order for the semitrailer to pull the curve, the tractor must exercise a transverse force normal to the longitudinal axis of the semitrailer. This lateral force can be measured from the kingpin arranged force sensors. Additionally or alternatively, transverse accelerations (or velocities in the transverse direction) may also be measured and processed by the inertial measurement unit in a manner similar to the sensor signals of the kingpin force sensors. The control unit can then detect cornering based on the sensor signals or other measurement data (e.g., when the lateral force or a corresponding lateral acceleration exceeds a predefined threshold)…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer axle subassembly of the combination of Soto and Heth to include a second condition comprising and angle between the trailer and vehicle as taught by Wahlmueller. As such, “the electric motor [can] switch to idle or generator mode.” as recognized by Wahlmueller (Paragraph 39).
Regarding Claim 9, the combination of Soto and Heth teaches an axle subassembly with a first condition but does not teach conditions of force at the coupling or speed of the trailer. Wahlmueller teaches that the first condition comprises a force at a coupling of the trailer and the vehicle and the second condition comprises a speed of the trailer (Wahlmueller Abstract: “A trailer for a vehicle is described. According to one embodiment, the trailer has at least one sensor which is designed to measure, directly or indirectly, a force acting on the trailer. The trailer further includes an electric motor coupled to at least one wheel of the trailer. A control unit is designed to control the electric motor. In this case, based on data determined by the at least one sensor, a driving condition of the trailer is determined, and depending on the determined driving state, the electric motor is operated in engine operation, in generator operation or in an idling operation.”; Wahlmueller “Detailed Description” Paragraph 18: “Using the inertial measuring unit, speed and acceleration of the semitrailer can be recorded.”; Paragraph 11: “Based on the measured forces…a driving condition of the semitrailer be determined. It can be determined, for example, whether the semitrailer is moved or accelerated at a constant speed when driving straight or in cornering…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer axle subassembly of the combination of Soto and Heth to feature a second condition comprising trailer speed as taught by Wahlmueller. As such, “It can be determined, for example, whether the semitrailer is moved or accelerated at a constant speed, when driving straight or in cornering.” as recognized by Wahlmueller (Paragraph 11).
Regarding Claim 10, the combination of Soto and Heth teaches an axle subassembly with a first condition but does not teach conditions of force at the coupling or direction of force. Wahlmueller teaches that the controller is configured to receive a first input indicative of a force at a coupling of the trailer and the vehicle and a direction of the force and to shift the electric drive/generator into the first state and the second state based on the first input (Wahlmueller Abstract: “A trailer for a vehicle is described. According to one embodiment, the trailer has at least one sensor which is designed to measure, directly or indirectly, a force acting on the trailer. The trailer further includes an electric motor coupled to at least one wheel of the trailer. A control unit is designed to control the electric motor. In this case, based on data determined by the at least one sensor, a driving condition of the trailer is determined, and depending on the determined driving state, the electric motor is operated in engine operation, in generator operation or in an idling operation.”; “Detailed Description” Paragraph 10: “The forces that can occur at the kingpin while driving, can be broken down into force components…Consequently, occurring forces on the kingpin each in a force component along one line and a force component along another line can be evaluated.”; Paragraph 15: “…an external force exerted on the kingpin (e.g., when the towing vehicle accelerates, decelerates, or drives into a curve), depending on the direction of the external force pressure forces on the sensors can be determined. The sensor signals can be sent to the control unit for evaluation.”; Paragraph 27: “This resulting force can be measured by means of the kingpin arranged force sensors. When using an inertial measurement unit (IMU), an acceleration in the forward direction is detected.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer axle subassembly of the combination of Soto and Heth to provide inputs that indicate direction of force as taught by Wahlmueller. As such, “The driving condition (tractor accelerated) can be obtained from the control unit based on the sensor signals (from the kingpin force sensors, IMU, etc.) and the control unit can reduce the electric motor operation…” as recognized by Wahlmueller (Paragraph 27).
Regarding Claim 11, the combination of Soto and Heth teaches an axle subassembly with a first condition but does not teach conditions of acceleration. Wahlmueller teaches that the controller is configured to shift the electric drive/generator into the first state when the trailer is being braked by the vehicle and to shift the electric drive/generator unit into the second state when the electric drive/generator is accelerating the trailer (Wahlmueller Abstract: “the trailer has at least one sensor which is designed to measure, directly or indirectly, a force acting on the trailer. The trailer further includes an electric motor coupled to at least one wheel of the trailer. A control unit is designed to control the electric motor. In this case, based on data determined by the at least one sensor, a driving condition of the trailer is determined, and depending on the determined driving state, the electric motor is operated in engine operation, in generator operation or in an idling operation.”; Wahlmueller “Detailed Description” Paragraph 11: “It can be determined, for example, whether the semitrailer is driving straight or in cornering and/or if the semitrailer is moved or accelerated at a constant speed.”; “Detailed Description” Paragraph 15: “[when] an external force on the kingpin is exerted (e.g., when the towing vehicle accelerates, decelerates, or drives into a curve, the external force pressure forces on the sensors is exercised depending on the direction. The sensor signals can be sent to the control unit for evaluation…”; Paragraph 16: “With accurate measurement, even the magnitude of the acceleration or deceleration can be approximated.”; Paragraph 17: “The central measuring unit of an inertial navigation system…is designed to measure accelerations and rotation rates.”; “Detailed Description” Paragraph 20: “In addition to the sensors already described, the control unit 125 also evaluate a brake signal transmitted by the tractor to the semitrailer (which is also used, for example, to control the brake lights) in order to determine the driving condition (e.g., "straight ahead, braked" or "cornering, braked").”; Paragraph 28: “Once a driving condition is detected, in which the semi-trailer is braked or downhill, the control unit operates the electric motor in the generator mode and stores the generated electrical energy, for example in the battery.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer axle subassembly of the combination of Soto and Heth to provide first and second condition switching as taught by Wahlmueller. As such, “the potential energy of the semitrailer (minus losses due to rolling friction and aerodynamic drag and electrical losses) during downhill driving can be recuperated without braking the tractor trailer” as recognized by Wahlmueller (Paragraph 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618      

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618